Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-20 are allowed.
Regarding claims 1, 9 and 16, US 2017/0272108 teaches in Fig. 4A, 4B and 5 tuning antenna impedance for carrier aggregation (CA). US 217/0048859 teaches in Fig. 9 and paragraphs 0087-0089 tuning impedance matching when a non-CA mode as well as when a CA mode is selected. US 2019/0296789 teaches in Fig. 9, paragraphs 0150-0151 for tuning antenna impedance when CA is active as well as when CA is deactivated.
However, the prior art of record, either alone or in combination, does not teach when a first mixer which is not in use among the plurality of mixers is identified, performing antenna impedance tuning (AIT) through the first mixer; and
when the plurality of mixers are all identified as in use, performing the antenna impedance tuning through a second mixer assigned to a secondary cell (Scell) among the plurality of mixers.
 Claim 1 of US 2019/0268954 cannot be used for the double patenting rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE NGUYEN
Examiner
Art Unit 2649